In a proceeding, inter alia, to invalidate a petition designating respondent Joseph A. Mulholland as a candidate in the Democratic Party primary to be held on September 14, 1976, for the public office of State Assemblyman from the 25th Assembly District, Queens County, the appeal is from a judgment of the Supreme Court, Queens County, dated August 11, 1976, which (1) dismissed the proceeding and (2) directed the respondent board of elections to place the name Joseph A. Mulholland on the Democratic Party primary ballot for the public office of State Assemblyman from the 25th Assembly District, Queens County. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Boyers at Special Term. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.